Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 1 of 31

EXHIBIT 1
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 2 of 31

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (“Settlement”) is entered into this 8th
day of February 2017, between GEORGIA STATE CONFERENCE OF THE
NAACP, ASIAN AMERICANS ADVANCING JUSTICE-ATLANTA, INC., and
GEORGIA COALITION FOR THE PEOPLES’ AGENDA, INC. (“Plaintiffs”) and
BRIAN KEMP, GEORGIA SECRETARY OF STATE (“Defendant”).

WHEREAS, the parties hereto are mutually desirous of settling the claims
alleged in the lawsuit NAACP et al., v. Kemp, Civil Action File No. 2:16cv219-
WCO, United States District Court, Northern District of Georgia, Gainesville
Division.

NOW, THEREFORE, in consideration of the foregoing and the covenants,
promises, conditions, and agreements set out hereinafter, Plaintiffs and Defendant
agree to the following:

Pursuant to the Help America Vote Act (HAVA), 52 U.S.C. § 21083(a)(5),
information provided on voter registration applications is matched against data in
the Georgia Department of Driver Services (DDS) and Social Security
Administration (SSA) databases. This process is hereafter described as the HAVA

match.

Settlement Agreement
Page 1 of 12
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 3 of 31

1. The Parties agree that:

a. The parties acknowledge that as of the date of this Agreement, the State
of Georgia has not yet implemented the documentary proof of citizenship
statute (O.C.G.A. Section 21-2-216(g)) that was enacted by the Georgia
legislature in 2010. The parties further acknowledge and agree that this
Agreement is not intended to limit in any way or waive any of the
parties’ rights with respect to the implementation of O.C.G.A. Section
21-2-216(g) in the future, including any rights the Plaintiffs may have to
challenge the statute or its implementation under Georgia or federal law.

b. Unless mandated by a future statutory requirement, voter registration
applicants whose information fails to match during the HAVA match
process will be placed in pending status and permitted to vote upon
showing satisfactory identification as described in Exhibit 1, attached
hereto and incorporated herein by reference.

c. Unless mandated by a future statutory requirement, or as required by
implementation of O.C.G.A. § 21-2-216(g), including the thirty day (30)
period described therein, applicants in pending status due to the results of
the HAVA match will not be under any time limitation to cure the
mismatch or otherwise confirm their identity and/or qualifications to

register. Nothing herein however, will prevent Defendant from canceling

Settlement Agreement
Page 2 of 12
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 4 of 31

the voter registration application of an applicant whose mail is returned
and thereafter fails to confirm their address through the procedures
outlined in 52 U.S.C. § 20507(d), including the statutory waiting period.
d. All voter registration applicants that were cancelled on or after October
1, 2013 due to the results of the HAVA match process and who are
currently in cancelled status due to the results of the HAVA match
process will be moved from cancelled to pending status by running
voters’ registration applications back through the HAVA match process.
e. Notification letters advising voters that their applications are in pending
status and that they are eligible to vote upon showing satisfactory
identification will be generated by the Georgia Voter Registration System
(hereafter, “Enet”). Defendant shall direct county registrars to mail said
notification letters in substantively the same form as described herein to
those applicants who: 1) were in pending status at the time the former
forty (40) day clock for pending status applications was stopped; and 2)
have not previously been notified that their application will not be
automatically cancelled after forty (40) days. Defendant shall direct,
sometime prior to February 28, 2017, that these notification letters be

sent to applicants by their respective county registrars.

Settlement Agreement
Page 3 of 12
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 5 of 31

f. Defendant shall direct county registrars to mail notification letters in
substantively the same form as described below to all voter registration
applicants whose HAVA match results in some mismatch of information
with the DDS database, other than citizenship status, within seven
business days of the processing of the application by the county registrar.
Said notification letter shall be generated by the Enet system in the form
attached hereto as Exhibit 2 and incorporated herein by reference. All
parties to this Agreement understand that any future changes to Georgia
law may necessitate revisions to the letter so that it conveys accurate
information to voter registration applicants. Defendant agrees to notify
Plaintiffs, through their counsel, of any legislative change that
necessitates revisions to the letter if such legislative change occurs within
2 years of the execution of this agreement.

g. Defendant shall direct county registrars to mail notification letters in
substantively the same form as described below to all voter registration
applicants whose HAVA match results in some mismatch of information
with the SSA database within seven business days of the processing of
the application by the county registrar. Said notification letter will be
generated by the Enet system and shall be in the form attached hereto as

Exhibit 3 and incorporated herein by reference. All parties to this

Settlement Agreement
Page 4 of 12
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 6 of 31

Agreement understand that any future changes to Georgia law may
necessitate revisions to the letter so that it conveys accurate information
to voter registration applicants. Defendant agrees to notify Plaintiffs,
through their counsel, of any legislative change that necessitates revisions
to the letter if such legislative change occurs within 2 years of the
execution of this agreement.

h. Defendant shall direct county registrars to mail notification letters in
substantively the same form as described below to all voter registration
applicants whose HAVA match results in some mismatch of information
regarding citizenship status within seven business days of the processing
of the application by the county registrar. Said notification letters will be
generated by the Enet.system and shall be in the form attached hereto as
Exhibit 4 and incorporated herein by reference. All parties to this
Agreement understand that any future changes to Georgia law, including
any future implementation of O.C.G.A. § 21-2-216(g), may necessitate
future revisions to the letter so that it conveys accurate information to
voter registration applicants. Defendant agrees to notify Plaintiffs,
through their counsel, of any legislative or other change that necessitates
revisions to the letter if such legislative change occurs within 2 years of

the execution of this agreement.

Settlement Agreement
Page 5 of 12
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 7 of 31

i. All county registrars in the state received a Letter of Instruction in the
form attached hereto as Exhibit 5, and incorporated herein by reference;
this letter of instruction was sent via email bulletin to all county registrars
prior to November 4, 2016.

j. Notice to Voters in the form attached hereto as Exhibit 6, and
incorporated herein by reference, will be published on the Secretary of
State’s website; a link to this Notice will appear on the My Voter Page
website for voters in pending status.

k. Consistent with the training requirements in O.C.G.A. § 21-2-100 and
§ 21-2-101, and absent any legislative changes to the contrary, including
any future implementation of O.C.G.A. § 21-2-216(g), training for local
election officials will be consistent with the instructions attached hereto
as Exhibit 5, and consistent with the practices described in paragraphs
1(b) and 1(c) above. Training for county registrars will further include
instruction that county registrars must notify voter registration applicants
described in paragraphs 1(f) through 1(h) above, with notice of the
mismatch by letter in the same form as set forth in Exhibits 2, 3, and 4
attached hereto.

1. The Defendant will pay the sum of $95,000.00, inclusive of all attorneys’

fees and costs, made payable to Plaintiffs’ counsel, Hughes Hubbard LLP

Settlement Agreement
Page 6 of 12
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 8 of 31

on behalf of Plaintiffs GEORGIA STATE CONFERENCE OF THE
NAACP, ASIAN AMERICANS ADVANCING JUSTICE-ATLANTA,
INC., GEORGIA COALITION FOR THE PEOPLES’ AGENDA, INC.

m. Within 15 days after moving the cancelled voters described in paragraph
1(d) above to pending status, Defendant agrees to provide Plaintiffs’
counsel with an excel data file consisting of data for all “affected voters”
in substantially the same format as prior data files labeled “affected
voters” during the pendency of this litigation.

n. Within 15 days after moving the cancelled voters described in paragraph
1(d) above to pending status, Defendant agrees to provide Plaintiffs’
counsel with an excel data file consisting of data for all “cancelled,
pending, rejected voters” in substantially the same format as prior data
files labeled “cancelled, pending, rejected voters” during the pendency of
this litigation. Defendant further agrees to provide an updated
“cancelled, pending, rejected voters” file to Plaintiffs on or about:
August 30, 2017, October 24, 2017, May 7, 2018, October 23, 2018, and
December 31, 2018.

o. Within 15 days after moving the cancelled voters described in paragraph
1(d) above to pending status, Defendant agrees to provide Plaintiffs’

counsel with a data file consisting of data for all “active/inactive voters”

Settlement Agreement
Page 7 of 12
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 9 of 31

in substantially the same format as prior data files labeled
“active/inactive voters” during the pendency of this litigation. Defendant
further agrees to provide an updated “active/inactive voters” file to
Plaintiffs on or about: August 30, 2017, October 24, 2017, May 7, 2018,
October 23, 2018, and December 31, 2018.

2. The parties specifically authorize and direct their attorneys to execute and file,
pursuant to Federal Rule of Civil Procedure 41, a stipulation of dismissal with
prejudice of the lawsuit NAACP et al., v. Kemp, Civil Action File No.
2:16cv219-WCO, United States District Court, Northern District of Georgia,
Gainesville Division within ten (10) business days following the receipt of the
payment described in paragraph 1(1) above, and completion of the items
identified in paragraphs 1(a) through 1(h) above, with the exception of the two
year period wherein Defendant agrees to notify Plaintiffs of any legislative or
other changes necessitating revisions to the letters attached hereto as Exhibits
2, 3, and 4 and the production of the data by Defendant to Plaintiffs’ counsel
identified in paragraphs 1(m)-(0), above. The Parties understand that
Defendant’s responsibility regarding the notification letters is to have Enet
generate the letters as described and to direct the county registrars to mail the

letters.

Settlement Agreement
Page 8 of 12
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 10 of 31

3. The parties agree that the U.S. District Court for the Northern District of
Georgia is the proper court to address any claim relating to or arising from any
breach of this Agreement. The parties agree to give thirty (30) days’ notice to
the other party of any alleged breach before bringing any enforcement action.

4. This Agreement sets forth the entire agreement between the parties hereto and
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof. Plaintiffs affirm that the
only consideration for signing this release is the terms and conditions stated
herein. No other promise, agreement or representation of any kind has been
made to or with them by any persons or entities to cause them to execute this
Agreement.

5. Should any provision of this Agreement be declared or be determined by any
court to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal or invalid part, term, or
provision shall be deemed not to be a part of the Agreement.

6. All agreements and understandings embodied and expressed in the terms of this
Agreement are contractual and are not mere recitals, and this Agreement is
made and entered into within the State of Georgia and shall in all respects be
interpreted, enforced and governed under the laws of the State of Georgia. The

language of all parts of this Agreement shall be in all cases construed as a

Settlement Agreement
Page 9 of 12
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 11 of 31

whole, according to its fair meaning, and not strictly for or against any of the
parties,

This settlement Agreement is made to terminate further controversy respecting
all claims that have been asserted against Defendant in the instant matter of Ga.
NAACP, et al., v. Kemp, including claims for attorneys’ fees and costs. This is
a full and final settlement and is not an admission of liability and shall not be
treated as an admission at any time or in any manner whatsoever.

Except as specifically set forth herein, each party will bear their own costs and
expenses incurred in connection with this dispute and the Litigation.

Nothing in this Agreement shall be construed as the State’s waiver of
immunities available under state and federal law.

This Settlement Agreement shall become effective following execution.

IN WITNESS THEREOF, the Parties, through their duly authorized

attorneys, have hereunto set their hands and seal this Stn day of February,

201

7.

FOR THE PLAINTIFFS: FOR DEFENDANT:

Sih

(uootin, Cord.

 

Julig/Marie/Houk Christopher M. Carr
John Michel Powers Attorney General
Ezra David Rosenberg
Lawyers’ Committee for Civil Annette M. Cowart
Settlement Agreement

Page 10 of 12
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 12 of 31

Rights Under Law

1401 New York Avenue, NW Suite 400

Washington, DC 20005

a”
ee ce ms y7

en Pm Of - iy ao

LOVIN £0 ALF
fl Yj JOE

 

Michelle Kanter Cohen
Niyati Shah*

Sarah E. Brannon**
Project Vote

1420 K Strect NW
Suite 700

Washington, DC 20005

Deputy Attorney General

Russell D. Willard
Senior Assistant Attorney General

Cristina M. Correia
Assistant Attorney General
Georgia Department of Law
40 Capitol Square SW
Atlanta, GA 30334

Attorneys for Defendant

Admitted in New Jersey & New York. Practice mt DC lumted to cases in federal court
** Authorized to practice only ta Maryland, Practice in DC hmited to cases in federal court.
f i} ey

 

J. Gerald Hebert
Danielle M. Lang
Campaign Legal Center
1411 K Street NW
Washington. DC 20005

 

James William Cobb
Timothy Brandon Waddell
Amy Michaelson Kelly
Caplan Cobb LLP

Suite 2750

75 Fourteenth Street, NE
Atlanta, GA 30309

Settlement Agreement
Page 11 of 12
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 13 of 31

Rights Under Law Deputy Attorney General
1401 New York Avenue, NW Suite 400
Washington, DC 20005 Russell D. Willard

Senior Assistant Attorney General

Cristina M. Correia
Assistant Attorney General

 

Michelle Kanter Cohen Georgia Department of Law
Niyati Shah* 40 Capitol Square SW
Sarah E. Brannon** Atlanta, GA 30334

Project Vote

1420 K Street NW

Suite 700 Attomeys for Defendant
Washington, DC 20005

*Admitred in New Jarsey & New York. Practice in DC limited to cases in federal court,
** dacthorized to practice only in Marviand, Practice in DC limited to cases in Jederal couré

oT i
DJS
“IGerald Hebert Sone
Danielle M. Lang
Campaign Lega! Center
1411 K Street NW
Washington, DC 20005

 

James William Cobb
Timothy Brandon Waddell
Amy Michaelson Kelly
Caplan Cobb LLP

Suite 2750

75 Fourteenth Street, NE
Atlanta, GA 30309

Settlement Agreement
Page 11 of 12
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 14 of 31

Rights Under Law Deputy Attorney General
1401 New York Avenue, NW Suite 400
Washington, DC 20005 Russell D. Willard

Senior Assistant Attorney General

Cristina M. Correia
Assistant Attorney General

 

Michelle Kanter Cohen Georgia Department of Law
Niyati Shah* 40 Capitol Square SW
Sarah E. Brannon** Atlanta, GA 30334

Project Vote

1420 K Street NW

Suite 700 Attorneys for Defendant

Washington, DC 20005

*4dmitted in New Jersey & New York. Practice in DC limited to cases in federal court.
**4uthorized to practice only in Maryland. Practice in DC limited to cases in federal court.

 

J. Gerald Hebert
Danielle M. Lang
Campaign Legal Center
1411 K Street NW
Washington, DC 20005

f i
Nn i

Japfes William Cobb
ean! Brandon Waddell
Arty Michaelson Kelly
Caplan Cobb LLP

Suite 2750

75 Fourteenth Street, NE
Atlanta, GA 30309

 
 
   

Settlement Agreement
Page 11 of 12
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 15 of 31

Febmucry 8) 2017
Ua fella

Gregory Farrell

Vilia B. Hayes

Hughes Hubbard & Reed
One Battery Park Plaza
New York, NY 10004

 

Aderson B. Francois
Georgetown Univ. Law Center
600 New Jersey Avenue
Washington, DC 20001

Attorneys for Plaintiffs

Settlement Agreement
Page 12 of 12
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18

Gregory Farrell

Vilia B. Hayes
Hughes Hubbard & Reed LLP
One Battery Park Plaza

New York, NY 10004

¢“A derson B. Francois
Georgetown Univ. Law Center
600 New Jersey Avenue
Washington, DC 20001

Attorneys for Plaintiffs

Page 16 of 31

Settlement Agreement

Page 12 of 12
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 17 of 31

The acceptable forms of identification for a voter in pending status due to the HAVA match
process are:

(1) A Georgia driver's license (including an expired Georgia driver’s license);
(2) Any valid state or federal government issued photo ID, including:

free Georgia voter identification card issued by your county’s registrars,

Georgia State ID issued by the Georgia Department of Driver Services (DDS)

c. valid student ID card issued by a Georgia public college, university or
technical school

d. a valid out-of-state driver’s license;

e. public transit issued photo ID card; and

f. any other federal or state agency or government issued photo ID card.

as PS

(3) A valid United States passport;

(4) A valid employee photo identification card issued by any branch, department, agency,
or entity of the United States government, this state, or any county, municipality, board,
authority, or other entity of this state;

(5) A valid United States military photo identification card; or,
(6) A valid tribal photo identification card.

Pending applicants whose registration did not match DDS records for citizenship must also
provide one of the following forms of proof of citizenship.

(1) Birth certificate, issued by a U.S. State (if the person was born in the U.S.), or by the
U.S. Department of State (if the person was born overseas and the parents registered the
child's birth and U.S. citizenship at birth with the U.S. Embassy or Consulate).

(2) U.S. Passport, issued by the U.S. Department of State.

(3) Certificate of Citizenship, issued to a person born outside the U.S. who was still a
US. citizen at birth, or to a person who later automatically became a U.S. citizen.

(4) Naturalization Certificate, issued to a person who became a U.S. citizen after birth
through the naturalization process.

(5) A Report of Birth Abroad of a U.S. Citizen.
(6) A Certification of birth issued by the Department of State.

(7) AUS. Citizen ID card.

~ EXHIBIT

Z
2:
é
ao

 
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 18 of 31

(8) An American Indian Card issued by the Department of Homeland Security with the
classification code "KIC" (Issued by DHS to identify U.S. citizen members of the Texas
Band of Kickapoos living near the U.S./Mexican border).

(9) Final adoption decree showing the child's name and U.S. birthplace.
(10) Evidence of civil service employment by the U.S. government before June 1976.
(11) An official U.S. military record of service showing a U.S. place of birth.

(12) A Northern Mariana Identification Card (Issued by the INS to a collectively
naturalized citizen of the U.S. who was born in the Northern Mariana Islands before
November 4, 1986).

(13) Extract of U.S. hospital record of birth established at the time of the person's birth
indicating a U.S. place of birth.

(14) Life or health or other insurance record which indicates a U.S. place of birth and
which is dated at least 5 years before the initial application date.

(15) Federal or State census record which indicates U.S. citizenship or a U.S. place of
birth (Generally for persons born 1900 through 1950).

(16) Institutional admission papers from a nursing home, skilled nursing care facility or
other institution which indicates a U.S. place of birth.

(17) Medical (clinical, doctor, or hospital) record which indicates a U.S. place of birth
and which is dated at least 5 years before the application date and.

(18) A driver’s license or identification card issued by an agency of a U.S. state if that
agency indicates on the driver’s license or identification card that the applicant has
provided satisfactory evidence of United States citizenship to the agency.

(19) Other document that was created at least 5 years before the application. Document
must be one of the following and show a U.S. place of birth: Seneca Indian tribal census
record; Bureau of Indian Affairs tribal census records of the Navaho Indians; U.S. State
Vital Statistics official notification of birth registration; an amended or delayed U.S.
public birth record that is amended more than 5 years after the person's birth; or statement
signed by the physician or midwife who was in attendance at the time of birth.

(20) If other forms of documentation cannot be obtained, documentation may be
provided by a written affidavit, signed under penalty of perjury, from two citizens, one of
whom cannot be related to the person in question, who have specific knowledge of
event(s) establishing the person in question's citizenship status. The person in question or
another knowledgeable individual must also submit an affidavit stating why the
documents are not available. Affidavits are only expected to be used in rare
circumstances. [If a registrar is not available to review the proof of citizenship document,
the applicant must be permitted to vote a provisional ballot and given instructions to
provide the information to a registrar at a specific address within 3 days.]
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 19 of 31

Dear Applicant

The <County Name> County Board of Registrars recently received your voter re gistration
application.

The information you provided on your voter registration application is matched to information with the
Department of Driver Services (DDS) and/or with the Social Security Administration (SSA) for
verification purposes. This process is required by state and federal law.

Your information did not match the records at DDS. Your application therefore remains in pending
status. While in pending status, you are still able to vote by showing proper identification at your
polling place, but you should immediately take the below steps to resolve this issue in order to improve
your voting experience. Following is the information you provided that did not exactly match records at
DDS:

LAST FOUR DIGITS OF SOCIAL SECURITY NUMBER: <INFORMATION FROM SVRS>
FIRST NAME: <INFORMATION FROM SVRS>

LAST NAME: <INFORMATION FROM SVRS>

DATE OF BIRTH: <INFORMATION FROM SVRS>

GEORGIA DRIVER’S LICENSE OR IDENTIFICATION CARD NUMBER: <INFORMATION
FROM SVRS>

You can finalize your application now by clearly printing the requested information below directly on
this letter, signing this letter, and returning it to this office. We recommend that you also provide a copy
(or image file, if you email it) of ANY one (1) of the six (6) forms of photo identification (ID)
described on the second page in order to more quickly process your application. We will then try to
match the new information you provide with the DDS and/or SSA databases to resolve your application.

Please note that when providing the information below, it is important that you provide your full first
name (i.e., Thomas rather than Tom) and full last name(s), including hyphenated or multiple last names.
If your name contains a hyphen or other punctuation, please be sure to include that punctuation in the
spaces below.

PLEASE FILL IN BELOW:

LAST FOUR DIGITS OF SOCIAL SECURITY NUMBER:
FULL FIRST NAME: __
FULL LAST NAME: ___
DATE OF BIRTH: ___ _

GEORGIA DRIVER’S LICENSE OR GEORGIA IDENTIFICATION CARD NUMBER:

 

 

 

 

 

 

 

Date Signature of Applicant

 

 

Signature of Person Assisting Illiterate or Disabled Applicant (if applicable)

You may return the required information by personal delivery, mail, email as an attachment, or facsimile
to the following address, fax or email addresses:
<COUNTY NAME> County Voter Registration
<COUNTY ADDRESS>

<COUNTY PHONE NUMBER>

8
8
Ss
2
2
=
4
E
i
=

~ EXHIBIT

 

2.
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 20 of 31

<FACSIMILE NUMBER>
<EMAIL ADDRESS>

Personal information such as the month and day of your date of birth, driver’s license number, and
Social Security number is kept confidential and protected under state law. By providing correct
information, you may avoid the possibility of a mismatch with other voter information within the
statewide voter registration system. Your cooperation assures the accuracy of the registration process
for all voters in Georgia.

While your application is in pending status, you are still able to vote by absentee ballot, during
early voting or on Election Day if you show a form of ID listed below when you go to vote or when
you request an absentee ballot:

(1) A Georgia driver's license (including an expired Georgia driver’s license),
(2) Any valid state or federal government issued photo ID, including:

a. free Georgia voter identification card issued by your county’s registrars,

b. Georgia State ID issued by the Georgia Department of Driver Services
(DDS)

c, valid student ID card issued by a Georgia public college, university or
technical school

d. avalid out-of-state driver’s license;

e. public transit issued photo ID card; and

f. any other federal or state agency or government issued photo ID card.

(3) A valid United States passport;

(4) A valid employee photo identification card issued by any branch, department,
agency, or entity of the United States government, this state, or any county,
municipality, board, authority, or other entity of this state;

(5) A valid United States military photo identification card; or,

(6) A valid tribal photo identification card.
Once you show any one (1) of the six (6) IDs listed above at your polling place or early voting site, cast
a ballot and receive credit for voting, your application will be changed from pending to active status.

Your Polling Place is:

PRECINCT NAME:
POLLING PLACE:

Thank you for your interest in voting and elections in Georgia.

Sincerely,
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 21 of 31

Dear Applicant

The <County Name> County Board of Registrars recently received your voter registration
application.

The information you provided on your voter registration application is matched to information with the
Department of Driver Services (DDS) and/or with the Social Security Administration (SSA) for
verification purposes. This process is required by state and federal law.

Your information did not exactly match the records at SSA. Your application therefore remains in
pending status. While in pending status, you are still able to vote by showing proper identification (ID)
at your polling place, but you should immediately take the below steps to resolve this issue in order to
improve your voting experience.

You can finalize your application now by clearly printing the requested information below directly on
this letter, signing this letter, and returning it to this office. We recommend that you also provide a copy
(or image file, if you email it) of ANY one (1) of the six (6) forms of ID described on the second page
in order to more quickly process your application. We will then try to match the new information you
provide with the DDS and/or SSA databases to resolve your application.

NOTE: You must supply a Georgia driver’s license number or an identification card number issued by
the Georgia Department of Driver Services, if you have one. If you do not have a Georgia driver’s
license or identification card, you must supply the last four digits of your Social Security number. If
you do not have a Social Security number, please write “None” in the boxes.

Please note that when providing the information below, it is important that you provide your full first
name (i.e., Thomas rather than Tom) and full last name(s), including hyphenated or multiple last names.
If your name contains a hyphen or other punctuation, please be sure to include that punctuation in the
spaces below.

PLEASE FILL IN BELOW:

LAST FOUR DIGITS OF SOCIAL SECURITY NUMBER: _
FULL FIRST NAME: ___
FULL LAST NAME: ___
DATE OF BIRTH: ss
GEORGIA DRIVER’S LICENSE OR GEORGIA IDENTIFICATION CARD NUMBER:

 

 

 

Date Signature of Applicant

 

Signature of Person Assisting [literate or Disabled Applicant (if applicable)

You may return the required information by personal delivery, mail, email as an attachment, or facsimile
to the following address, fax or email addresses:

<COUNTY NAME> County Voter Registration
<COUNTY ADDRESS>

<COUNTY PHONE NUMBER>
<FACSIMILE NUMBER>

2
a
&
2
z
e
5
a

EXHIBIT

3

 
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 22 of 31

<EMAIL ADDRESS>

Personal information such as the month and day of your date of birth, driver’s license number, and
Social Security number is kept confidential and protected under state law. By providing correct
information, you may avoid the possibility of a mismatch with other voter information within the
statewide voter registration system. Your cooperation assures the accuracy of the registration process
for all voters in Georgia.

While your application is in pending status, you are still able to vote by absentee ballot, during
early voting or on Election Day if you show a form of ID listed below when you go to vote or when
you request an absentee ballot:

(1) A Georgia driver's license (including an expired Georgia driver’s license);
(2) Any valid state or federal government issued photo ID, including:

a. free Georgia voter identification card issued by your county’s registrars,

b. Georgia State ID issued by the Georgia Department of Driver Services
(DDS)

c. valid student ID card issued by a Georgia public college, university or
technical school

d. a valid out-of-state driver’s license;

e. public transit issued photo ID card; and

f. any other federal or state agency or government issued photo ID card.

(3) A valid United States passport,

(4) A valid employee photo identification card issued by any branch, department,
agency, or entity of the United States government, this state, or any county,
municipality, board, authority, or other entity of this state;

(5) A valid United States military photo identification card; or,

(6) A valid tribal photo identification card.
Once you show ANY one (1) of the six (6) IDs listed above at your polling place or early voting site,
cast a ballot and receive credit for voting, your application will be changed from pending to active
status.
Your Polling Place is:

PRECINCT NAME:
POLLING PLACE:

Thank you for your interest in voting and elections in Georgia.

Sincerely,
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 23 of 31

Dear Applicant

The <County Name> County Board of Registrars recently received your voter registration
application.

The information you provided on your voter registration application is matched to information with the
Department of Driver Services (DDS) and/or with the Social Security Administration (SSA) for
verification purposes. This process is required by state and federal law.

One of the pieces of information that did not match up was whether you are a United Stated Citizen.
When you registered to vote, you said that you were a citizen, but the Department of Driver Services
record does not match that information. Under state and federal law, you must be a U.S. citizen in order
to register to vote. Your application therefore remains in pending status. While in pending status, you
are still able to vote by showing proper identification and proof of citizenship at your polling place, but
you should immediately take the below steps to resolve this issue in order to improve your voting
experience.

You can finalize your application now by providing our office with a document that shows you are a
United States citizen. A list of the types of documents that you could use to show citizenship is included
with this letter.

You may return a copy of documentary proof of citizenship by personal delivery, mail, email as an
attachment, or facsimile to the following address, fax or email addresses:

<COUNTY NAME> County Voter Registration
<COUNTY ADDRESS>

<COUNTY PHONE NUMBER>
<FACSIMILE NUMBER>

<EMAIL ADDRESS>

Personal information such as the month and day of your date of birth, driver’s license number, and
Social Security number is kept confidential and protected under state law. By providing correct
information, you may avoid the possibility of a mismatch with other voter information within the
statewide voter registration system. Your cooperation assures the accuracy of the registration process
for all voters in Georgia.

While your application is in pending status, you are still able to vote by absentee ballot, during
early voting or on Election Day if you show 1) one of the acceptable forms of identification
described below, and 2) one of the forms of proof of citizenship described in the enclosed list when you
go to vote or when you request an absentee ballot. The acceptable forms of photo ID are:

(1) A Georgia driver's license (including an expired Georgia driver’s license),
(2) Any valid state or federal government issued photo ID, including:

a. free Georgia voter identification card issued by your county’s registrars,

b. Georgia State ID issued by the Georgia Department of Driver Services
(DDS)

c. valid student ID card issued by a Georgia public college, university or
technical school

nd
ai
eo
s
=
e
3
=
z
a

EXHIBIT

 
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 24 of 31

d. a valid out-of-state driver’s license;
e. public transit issued photo ID card; and
f. any other federal or state agency or government issued photo ID card.

(3) A valid United States passport;

(4) A valid employee photo identification card issued by any branch, department,
agency, or entity of the United States government, this state, or any county,
municipality, board, authority, or other entity of this state;

(5) A valid United States military photo identification card; or,

(6) A valid tribal photo identification card.

Once you show an acceptable form of photo identification and proof of citizenship at your polling place
or early voting site, cast a ballot and receive credit for voting, your application will be changed from
pending to active status.

Your Polling Place is:

PRECINCT NAME:
POLLING PLACE:

Thank you for your interest in voting and elections in Georgia.

Sincerely,
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 25 of 31

List of acceptable documents to prove citizenship:

oo © @© &

Birth certificate, issued by a U.S. State (if the person was born in the U.S.), or by the U.S.
Department of State (if the person was born overseas and the parents registered the child's
birth and U.S. citizenship at birth with the U.S. Embassy or Consulate).

U.S. Passport, issued by the U.S. Department of State.

Certificate of Citizenship, issued to a person born outside the U.S. who was still a US. citizen
at birth, or to a person who later automatically became a U.S. citizen.

Naturalization Certificate, issued to a person who became a U.S. citizen after birth through the
naturalization process.

A Report of Birth Abroad of a U.S. Citizen.

A Certification of birth issued by the Department of State.

AUS. Citizen ID card.

An American Indian Card issued by the Department of Homeland Security with the
classification code "KIC" (Issued by DHS to identify U.S. citizen members of the Texas Band of
Kickapoos living near the U.S./Mexican border).

Final adoption decree showing the child’s name and U.S. birthplace.

Evidence of civil service empioyment by the U.S. government before June 1976.

An official U.S. military record of service showing a U.S. place of birth.

A Northern Mariana Identification Card (Issued by the INS to a collectively naturalized citizen
of the U.S. who was born in the Northern Mariana Islands before November 4, 1986).

Extract of U.S. hospital record of birth established at the time of the person's birth indicating a
U.S. place of birth.

Life or health or other insurance record showing a U.S. place of birth and was created at least
5 years before the initial application date.

Federal or State census record showing U.S. citizenship or a U.S. place of birth (Generally for —
persons born 1900 through 1950).

Institutional admission papers from a nursing home, skilled nursing care facility or other
institution which indicates a U.S. place of birth.

Medical (clinical, doctor, or hospital) record and was created at least 5 years before the
application date and indicates a U.S. place of birth.

A driver's license or identification card issued by an agency of a US. state if that agency
indicates on the driver's license or identification card that the applicant has provided
satisfactory evidence of United States citizenship to the agency.

Other document that was created at least 5 years before the application. Document must be
one of the following and show a U.S. place of birth: Seneca Indian tribal census record; Bureau
of Indian Affairs tribal census records of the Navaho Indians; U.S. State Vital Statistics official
notification of birth registration; an amended or delayed U.S. public birth record that is
amended more than 5 years after the person's birth; or statement signed by the physician or
midwife who was in attendance at the time of birth.

if other forms of documentation cannot be obtained, documentation may be provided by a
written affidavit, signed under penalty of perjury, from two citizens, one of whom cannot be
related to the person in question, who have specific knowledge of event(s) establishing the
person in question's citizenship status. The person in question or another knowledgeable
individual must also submit an affidavit stating why the documents are not available.
Affidavits are only expected to be used in rare circumstances,
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 26 of 31

Secretarv of State Instructions to County Boards of Registrars

As you know, all voter registration applications are checked against the information on file with
the Georgia Department of Driver Services (“DDS”) or the Social Security Administration
(“SSA”).

Any voter whose registration is facially complete but does not exactly match the information on
file with the Georgia DDS or the SSA will remain in pending status and will mot be cancelled
before the November 8, 2016 general election.

Pending applicants whose information (other than citizenship status) did not match are
eligible to vote during carly voting or on Election Day and must be allowed to vote a
regular ballot if they show one of the following forms of identification and there are no
other issues that would require the voter to vote a provisional ballot (i.e. wrong county,
wrong precinct, already voted, etc.):

(1) A Georgia driver’s license (including an expired Georgia driver’s license);

(2) A valid Georgia voter identification card or other valid photo identification card
issued by a branch, department, agency, or entity of the State of Georgia, any other state,
or the United States which is authorized by law to issue personal identification. This
includes a valid student photo ID card issued by a Georgia public college, university, or
technical school; a valid out-of-state driver’s license; public transit issued photo ID card;
and any other federal or state agency or government issued photo JD card;

(3) A valid United States passport;

(4) A valid employee photo identification card issued by any branch, department,
agency, or entity of the United States government, this state, or any county, municipality,
board, authority, or other entity of this state;

\

(5) A valid United States military photo identification card; or
(6) A valid tribal photo identification card.

After the applicant shows an acceptable form of identification at the polling place or early voting
site and casts a ballot, that elector should be given credit for voting and their eNet status should
be updated from “pending” to “active.” The identification shown is not required to exactly
match the information in ExpressPoll. Instead, you must simply confirm that the voter is the
same person as the applicant.

Pending applicants whose registration did not match DDS records for citizenship status are
eligible to vote a regular ballot during early voting or on Election Day for the November 8,
2016 general election if they provide one of the forms of identification above and one of the
following forms of proof of citizenship and a deputy registrar is available to review the
proof of citizenship:

s
&
s
=
2
8
5
S&S

EXHIBIT

5

 
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 27 of 31

(1) Birth certificate, issued by a U.S. State (if the person was born in the U.S.), or by the
U.S. Department of State (if the person was born overseas and the parents registered the
child's birth and U.S. citizenship at birth with the U.S. Embassy or Consulate).

(2) U.S. Passport, issued by the U.S. Department of State.

(3) Certificate of Citizenship, issued to a person born outside the U.S. who was still a
U.S. citizen at birth, or to a person who later automatically became a U.S. citizen.

(4) Naturalization Certificate, issued to a person who became a U.S. citizen after birth
through the naturalization process.

(5) A Report of Birth Abroad of a U.S. Citizen.
(6) A Certification of birth issued by the Department of State.
(7) AUSS. Citizen ID card.

(8) An American Indian Card issued by the Department of Homeland Security with the
classification code "KIC" (Issued by DHS to identify U.S. citizen members of the Texas
Band of Kickapoos living near the U.S./Mexican border).

(9) Final adoption decree showing the child's name and U.S. birthplace.
(10) Evidence of civil service employment by the U.S. government before June 1976.
(11) An official U.S. military record of service showing a U.S. place of birth.

(12) A Northern Mariana Identification Card (Issued by the INS to a collectively
naturalized citizen of the U.S. who was born in the Northern Mariana Islands before
November 4, 1986).

(13) Extract of U.S. hospital record of birth established at the time of the person's birth
indicating a U.S. place of birth.

(14) Life or health or other insurance record which indicates a U.S. place of birth and
which is dated at least 5 years before the initial application date.

(15) Federal or State census record which indicates U.S. citizenship or a U.S. place of
birth (Generally for persons born 1900 through 1950).

(16) Institutional admission papers from a nursing home, skilled nursing care facility or
other institution which indicates a U.S. place of birth.

(17) Medical (clinical, doctor, or hospital) record which indicates a U.S. place of birth
and which is dated at least 5 years before the application date and.
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 28 of 31

(18) A driver’s license or identification card issued by an agency ofa U.S. state if that
agency indicates on the driver’s license or identification card that the applicant has
provided satisfactory evidence of United States citizenship to the agency.

(19) Other document that was created at least 5 years before the application. Document
must be one of the following and show a U.S. place of birth: Seneca Indian tribal census
record; Bureau of Indian Affairs tribal census records of the Navaho Indians; U.S. State
Vital Statistics official notification of birth registration; an amended or delayed U.S.
public birth record that is amended more than 5 years after the person's birth; or statement
signed by the physician or midwife who was in attendance at the time of birth.

(20) If other forms of documentation cannot be obtained, documentation may be
provided by a written affidavit, signed under penalty of perjury, from two citizens, one of
whom cannot be related to the person in question, who have specific knowledge of
event(s) establishing the person in question's citizenship status. The person in question or
another knowledgeable individual must also submit an affidavit stating why the
documents are not available. Affidavits are only expected to be used in rare
circumstances. [If a registrar is not available to review the proof of citizenship document,
the applicant must be permitted to vote a provisional ballot and given instructions to
provide the information to a registrar at a specific address within 3 days.]

If an applicant who is pending status due to citizenship verification does not present one of the
acceptable forms of proof of citizenship when a ballot is requested during early voting or on
Election Day or a deputy registrar is not present at the polling location when the applicant
requests a ballot to review applicant’s proof of citizenship, the applicant shall be offered the
opportunity to cast a provisional ballot. The applicant shall be instructed that he or she will be
required to present proof of citizenship in person, via fax, email or text to the county registrar
before the close of the absentee ballot canvassing period on the Friday following the election in
order for the provisional ballot to count as a vote.

Pending applicants may also present the various forms of ID (pending due to DDS or SSA
verification) or proof of citizenship (pending due to citizenship verification) at County registrar
offices before, on or after November 8, 2016. Ifa pending applicant produces the necessary ID
or proof of citizenship and there are no other issues, their registration status must be updated in
eNet to “active” status. If a pending applicant produces this information after the publication of
the ExpressPoll for an election, that voter shall be included in any supplemental lists provided to
polling locations.

For elections occurring after November 8, 2016, applicants who are in pending status due to
citizenship verification shall be able to vote a regular ballot if they produce one of the forms of
acceptable proof of citizenship to a deputy registrar when they appear to vote at a polling
location during early voting or on Election Day. If a deputy registrar is not present at the time the
applicant requests a ballot, the applicant may present the proof of citizenship to the poll manager
who shall transmit a copy of the applicant’s proof of citizenship to the county registrar’s office
via text message, email or fax, if said technology is available to the poll manager at the polling
location. The county registrar shall immediately update the applicant’s citizenship status so that
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 29 of 31

the applicant shall be permitted to cast a regular ballot and convey that information to the poll
manager at the polling location. If that technology is not available to the poll manager, the
applicant shall be offered the opportunity to cast a provisional ballot, the provisional ballot
envelope shall be marked by the poll manager with [specifics of mark to be determined] to
confirm that the applicant presented one of the forms of acceptable proof of citizenship and ID at
the time the ballot was cast, and the provisional ballot shall be counted as a vote without
requiring any further action on the part of the voter.
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 30 of 31

INFORMATION FOR VOTER REGISTRATION APPLICANTS WHO RECEIVE
NOTICES THAT THEIR APPLICATION IS IN PENDING STATUS BECAUSE THE
INFORMATION ON THEIR VOTER REGISTRATION FORM DID NOT MATCH
INFORMATION ON FILE WITH THE GEORGIA DEPARTMENT OF DRIVERS
SERVICES, SOCIAL SECURITY ADMINISTRATION OR DRIVERS SERVICES’
CITIZENSHIP STATUS RECORDS

If you applied to register to vote in Georgia and received a letter from your county board of
registrars stating that your application is in pending status because the information on your
application failed to match your information on file with the Georgia Department of Drivers
Services or Social Security Administration, you will be able to vote by absentee ballot, during
early voting or on Election Day if you show an acceptable form of identification when you go
to vote or when you request an absentee ballot. The acceptable forms of identification for this
purpose are:

(1) A Georgia driver's license (including an expired Georgia driver’s license);
(2) Any valid state or federal government issued photo ID, including:

free Georgia voter identification card issued by your county’s registrars,

Georgia State ID issued by the Georgia Department of Driver Services (DDS)

c. valid student ID card issued by a Georgia public college, university or technical
school

d. a valid out-of-state driver’s license;

e. public transit issued photo ID card; and

f. any other federal or state agency or government issued photo ID card.

of

(3) A valid United States passport;

(4) A valid employee photo identification card issued by any branch, department, agency, or
entity of the United States government, this state, or any county, municipality, board,
authority, or other entity of this state;

(5) A valid United States military photo identification card; or,
(6) A valid tribal photo identification card.

Once you show an acceptable form of photo identification at your polling place or early voting site,
cast a ballot and receive credit for voting, your application will be changed from pending to active
status.

If you are a U.S. citizen who applied to register to vote in Georgia and received a letter from your
county board of registrars stating that your application is in pending status because the Drivers
Services’ Citizenship Status Records reflected that you are not a citizen, you will be able to vote by
absentee ballot, during early voting or on Election Day if you show acceptable proof of citizenship
when you go to vote or when you request an absentee ballot. This could include a U.S. birth
certificate, passport, or naturalization papers, but there are other acceptable documents you can
show as proof of your citizenship. Click here [link to the same complete list of documents as
provided in guidance to county registrars] for a list of acceptable proof of citizenship you can show,
For the November 8, 2016 election, you will need to show the proof of citizenship to a deputy
registrar.

3
B
3
2
=
3s
e
3
=

EXHIBIT

 

© as
Case 1:18-cv-04727-ELR Document 34-1 Filed 12/17/18 Page 31 of 31

If you are in pending status, you can also choose to finalize your application now by providing the
information requested in the letter you got from the registrar to your county board of registrars before you
go to your polling location to vote. To confirm your current registration status, see your polling location,
and get contact information for your county board of registrars, log in to the Georgia My Voter Page at
WWW.IMVP.SOS.ga.g0V.

If you have any questions, please contact your county board of registrars for assistance.
